 



Exhibit 10.98 a

ASPECT COMMUNICATIONS CORPORATION

SEPARATION AGREEMENT AND MUTUAL RELEASE

     This Separation Agreement (“Agreement”) is made by and between Aspect
Communications Corporation, a California corporation (the “Company”), and
Beatriz Infante (“Ms. Infante” or “Employee”).

     WHEREAS, Ms. Infante is employed by the Company pursuant to the terms of an
employment letter agreement dated February 28, 2003 (the “Employment
Agreement”); and

     WHEREAS, Ms. Infante’s employment with the Company is being terminated and
in full accordance with the terms of the Employment Agreement, Ms. Infante and
the Company have mutually agreed to release each other from any claims arising
from or related to the employment relationship.

     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Ms. Infante (collectively referred to as the “Parties”) hereby agree
as follows:

     1.     Transition and Termination of Employment. Ms. Infante and the
Company acknowledge and agree that Ms. Infante will no longer serve as President
and Chief Executive Officer and as director of and Chairman of the Board of
Directors of the Company (and as an officer and/or director of any other entity
which is deemed to be an affiliate of the Company) effective on August 14, 2003
(the “Transition Date”) and shall terminate her employment with the Company
effective on October 1, 2003 (the “Separation Date”). For the period from the
Transition Date through the Separation Date, Ms. Infante will work from outside
the office and will make herself reasonably available to provide transition
assistance as required by the Company.

     2.     Separation Benefits. In consideration for the release of claims set
forth below and other obligations under this Agreement and in full satisfaction
of the Company’s obligations to Ms. Infante under the Employment Agreement, and
provided this Agreement is signed by Ms. Infante and not revoked under Section 7
herein, and further provided that Ms. Infante remains in full compliance with
her obligations to the Company under this Agreement, the Company agrees to
provide the following separation benefits to Ms. Infante:

          (a)     Following the Separation Date, the Company shall pay as
severance to Ms. Infante her regular base salary plus her full annual target
bonus, in equal proportionate amounts, at the rates in effect as of the
Separation Date (each a “Severance Payment” and collectively, the “Severance
Payments”), for a period of eighteen (18) months (the “Severance Period”). Each
Severance Payment shall be reduced by applicable tax withholding and shall be
paid in accordance with the Company’s regular payroll schedule and practices.
The first Severance Payment shall be made on the first regular payroll date
following the later of the Separation Date or the Effective Date of this
Agreement;

          (b)     If Ms. Infante timely elects to continue her group medical
insurance benefits under COBRA, as described in Section 3(a) below, the Company
shall pay the applicable COBRA premiums for Ms. Infante and her dependents for
the lesser of eighteen (18) months or until she becomes eligible for comparable
group medical insurance benefits from another employer or is otherwise
ineligible for COBRA continuation coverage; and

-1-



--------------------------------------------------------------------------------



 



          (c)     Subject to the terms and conditions set forth in Section 4
below, the Company shall accelerate the vesting of certain of the stock options
held by Ms. Infante as of the Separation Date and shall extend the period of
time following the Separation Date in which Ms. Infante shall be allowed to
exercise her vested option shares.

     3.     Employee Benefits.

          (a)     Ms. Infante shall continue to receive the Company’s group
medical insurance benefits at Company expense until September 30, 2003, which
date shall be the “qualifying event” date under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). If Ms. Infante timely elects
to continue her group medical insurance benefits under COBRA following such
date, the Company shall pay the applicable COBRA premiums for Ms. Infante and
her dependents for the lesser of eighteen (18) months or until she becomes
eligible for comparable group medical insurance benefits from another employer
or is otherwise ineligible for COBRA continuation coverage. Following such date,
Ms. Infante has the right to continue the COBRA coverage at her own expense.
Ms. Infante acknowledges and agrees that nothing in this Section 3(a) shall
restrict the ability of the Company from changing some or all of the terms of
such medical insurance benefits, provided that all similarly situated
participants are treated the same.

          (b)     Except as otherwise provided above, Ms. Infante shall not be
entitled to participate in any of the Company’s benefit plans or programs
offered to employees of the Company after the Separation Date.

     4.     Stock Options.

          (a)     Stock Option Grants. During the period of her employment, the
Company granted certain stock options to Ms. Infante, which options are listed
on the Options and Awards Summary attached as Exhibit A to this Agreement. (the
“Options”). Pursuant to the terms of the existing stock option agreements (the
“Option Agreements”) for the Options and the provisions of the stock plan to
which the Options are subject, the Options shall continue to vest through the
Separation Date.

          (b)     Acceleration of Vesting. In consideration for the release of
claims and other obligations set forth in this Agreement, and in full
satisfaction of the Company’s obligations to Ms. Infante under the Employment
Agreement, the Company shall accelerate, as of the Separation Date, the vesting
of all of the unvested Options (the “Accelerated Shares”) held by Ms. Infante
and such Accelerated Shares shall be exercisable by Ms. Infante in eighteen
(18) equal monthly installments over the Severance Period, subject to
Ms. Infante’s continued compliance with the terms of this Agreement, including
but not limited to, the covenants set forth in Sections 9(e) and (f) below. Ms.
Infante acknowledges and agrees that if the Company determines at any point
during the Severance Period that she is not in compliance with her obligations
to the Company under this Agreement, Ms. Infante will forfeit her right to
exercise any of the Accelerated Shares that have not become exercisable pursuant
to this Section 4(b).

          (c)     Extended Exercise Period for Vested Options. In consideration
for the release of claims and other obligations set forth in this Agreement, and
in full satisfaction of the Company’s obligations to Ms. Infante under the
Employment Agreement, all vested Options held by Ms. Infante, including the
Accelerated Shares, shall remain exercisable until the ninetieth (90th) day
following the date on which the final installment of the Accelerated Shares
becomes exercisable. In no event however, shall any Option be exercisable
following the expiration of the original term of such Option. Ms. Infante

-2-



--------------------------------------------------------------------------------



 



acknowledges and agrees that the Options that qualify as Incentive Stock Options
as of the Separation Date shall retain such incentive stock option status for
three (3) months after the Separation Date, after which such options shall be
treated for tax purposes as non-statutory stock options.

          Except as set forth in this Section 4 and the Option Agreements, Ms.
Infante acknowledges that she has no right, title or interest in or to any
shares of the Company’s capital stock under the Employment Agreement, the Option
Agreements, or any other agreement (oral or written) with the Company.

     5.     No Other Payments Due. Ms. Infante and the Company agree that the
Company shall pay to Ms. Infante on or before the Separation Date all salary,
accrued vacation and other sums as are then due to Ms. Infante. By executing
this Agreement, Ms. Infante hereby acknowledges receipt of all such payments as
received and acknowledges that, in light of the payment by the Company of all
wages due to Ms. Infante, California Labor Code Section 206.5 is not applicable
to the Parties hereto. That section provided in pertinent part as follows:



      No employer shall require the execution of any release of any claim or
right on account of wages due, or to become due, or made as an advance on wages
to be earned, unless payment of such wages has been made.

     6.     Release of Claims. In consideration for the obligations of both
parties set forth in this Agreement, Ms. Infante and the Company, on behalf of
themselves, and their respective heirs, executors, officers, directors,
employees, investors, stockholders, administrators and assigns, hereby fully and
forever release each other and their respective heirs, executors, officers,
directors, employees, investors, stockholders, administrators, parent and
subsidiary corporations, predecessor and successor corporations and assigns, of
and from any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
any of them may possess arising from any omissions, acts or facts that have
occurred up until and including the date of this Agreement including, without
limitation:

          (a)     any and all claims relating to or arising from Ms. Infante’s
employment relationship with the Company and the termination of that
relationship;

          (b)     any and all claims relating to, or arising from, Ms. Infante’s
right to purchase, or actual purchase of shares of stock of the Company;

          (c)     any and all claims for wrongful discharge of employment;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied, negligent or intentional infliction
of emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
negligence; and defamation;

          (d)     any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, and the Americans with Disabilities Act of 1990;

          (e)     any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; and

-3-



--------------------------------------------------------------------------------



 



          (f)     any and all claims for attorneys’ fees and costs.

     The Company and Ms. Infante agree that the release set forth in this
Section 6 shall be and remain in effect in all respects as a complete general
release as to the matters released. This release does not extend to any payments
or benefits receivable, or obligations incurred or specified under this
Agreement, or claims under the Indemnification Agreement described in Section 16
of this Agreement, California Labor Code Section 2802, or any other right to
indemnification based on acts in the course and scope of Ms. Infante’s
employment with the Company.

     7.     Acknowledgment of Waiver of Claims under ADEA. Ms. Infante
acknowledges that she is waiving and releasing any rights she may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Ms. Infante and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Ms. Infante acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Ms. Infante was already entitled. Ms. Infante further
acknowledges that she has been advised by this writing that (a) she should
consult with an attorney prior to executing this Agreement; (b) she has at least
twenty-one (21) days within which to consider this Agreement; (c) she has seven
(7) days following her execution of this Agreement to revoke the Agreement (the
“Revocation Period”). This Agreement shall not be effective until the Revocation
Period has expired. Nothing in this Agreement prevents or precludes Ms. Infante
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.

     8.     Civil Code Section 1542. The Parties represent that they are not
aware of any claim by either of them other than the claims that are released by
this Agreement. Ms. Infante and the Company acknowledge that they are familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:



      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

     Ms. Infante and the Company, being aware of said Code section, agree to
expressly waive any rights they may have thereunder, as well as under any other
statute or common law principles of similar effect.

     9.     Employee Covenants.

          (a)     Confidential Information. Ms. Infante represents and warrants
that she has not breached her obligations to the Company under the terms of the
Confidential Information and Inventions Assignment Agreement she executed on
October 22, 1998 (the “Confidentiality Agreement”), a copy of which is attached
hereto as Exhibit B. Ms. Infante understands and agrees that her obligations to
the Company under the Confidentiality Agreement survive the termination of her
relationship with the Company under this Agreement.

          (b)     Confidentiality of this Agreement. The Parties each agree to
use their best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this

-4-



--------------------------------------------------------------------------------



 



Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”). Each Party hereto agrees to take every
reasonable precaution to prevent disclosure of any Separation Information to
third parties, except as may be or has been disclosed in a press release and
except for disclosures required by law or necessary to effectuate the terms of
this Agreement. Ms. Infante understands and acknowledges that Company may be
required to file a copy of this Agreement with the Securities and Exchange
Commission and to disclose its terms in Company’s next proxy statement. The
Parties agree to take every precaution to disclose Separation Information only
to those employees, officers, directors, attorneys, accountants, governmental
entities, and family members who have a reasonable need to know of such
Separation Information.

          (c)     SEC Reporting/Insider Trading Compliance. Ms. Infante will
cooperate with the Company in providing information with respect to all reports
required to be filed by the Company with the Securities and Exchange Commission
as they relate to required information with respect to Ms. Infante. Further, Ms.
Infante will remain in compliance with the terms of the Company’s insider
trading program with respect to purchases and sales of the Company’s stock.

          (d)     Cooperation in Litigation. For a period of eighteen
(18) months following the Separation Date, Ms. Infante agrees to make herself
reasonably available to provide information and assistance to the Company in any
disputes, lawsuits, or complaints brought against the Company by third parties,
including, but not limited to making herself reasonably available to provide
testimony and serve as a witness, and subject to reimbursement of her reasonable
expenses incurred in having to provide testimony and serve as a witness.
Ms. Infante further agrees that she will not knowingly counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company, its officers, directors, employees, investors,
stockholders, administrators, parent and subsidiary corporations, predecessor
and successor corporations and assigns (the “Releasees”), unless under a
subpoena or other court order to do so, or as required by law. Nothing in this
paragraph (d) shall preclude or restrict in any way Ms. Infante from cooperating
with, or assisting in, any governmental, administrative, or regulatory
investigation, inquiry or review of the Releasees. Except as precluded by law,
or at the request of any governmental, administrative, or regulatory agency or
office that disclosure not occur, Ms. Infante agrees both to immediately notify
the Company upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or court
order to the Company. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Ms. Infante shall state no
more than that she cannot provide counsel or assistance.

          (e)     Noncompetition. For a period of eighteen (18) months following
the Separation Date, Ms. Infante agrees that she will not (i) enter into or
participate in the business of developing, marketing and servicing hardware and
software related to contact centers, including those involving voice-over IP,
traditional telephony, e-mail, voicemail, Web, fax, and wireless business
communications of the type developed, marketed or serviced or being developed or
proposed to be developed, marketed or serviced by the Company as of the date of
termination of employment (the “Restricted Business”) or (ii) directly or
indirectly own, manage, operate, control or otherwise engage or participate in,
or become connected as an owner, partner, principal, creditor, salesman,
guarantor, advisor, member of the board of directors of, employee of or
consultant in any entity or business, or any division, group or other subset of
any business, engaged in the Restricted Business, other than through investments
made by a third party on Ms. Infante’s behalf pursuant to discretionary
investment authority. To the maximum extent allowed under applicable law, the
restrictions set forth in this Section 9(e) shall apply worldwide. Ms. Infante
agrees that she will be able to earn a livelihood without violating the
restrictions set forth in this

-5-



--------------------------------------------------------------------------------



 



Section 9(e). Ms. Infante agrees that the character, duration and geographical
scope of this Section 9(e) are reasonable in light of the circumstances as they
exist on the date of this Agreement.

          (f)     Nonsolicitation. For a period of eighteen (18) months
following the Separation Date, Ms. Infante agrees that she will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for her own benefit or for the
benefit of any other person or entity. Further, Ms. Infante agrees that she will
not use any confidential or proprietary information of the Company to attempt to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to solicit or
influence any client, customer or other person either directly or indirectly, to
direct his, her or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company. Ms. Infante agrees that she will be able to earn a livelihood without
violating the restrictions set forth in this Section 9(f). Ms. Infante agrees
that the character and duration of this Section 9(f) are reasonable in light of
the circumstances as they exist on the date of this Agreement.

     10.     Non-Disparagement; Responses to Inquiries. Ms. Infante agrees to
refrain from any knowing disparagement or defamation of the Company or its
officers or directors, or tortious interference with the contracts and
relationships of the Company. Ms. Infante agrees that she will respond to any
inquiries from employees, investors, customers and the media that she “left to
pursue other business interests, enjoyed the opportunity to contribute to the
Company as Chairman and Chief Executive Officer and wishes the Company the best
of luck in its future endeavors.” The Company agrees to refrain from any knowing
disparagement or defamation of Ms. Infante, or tortious interference with the
contracts and relationships of Ms. Infante. The Company agrees that it will
respond to any inquiries from employees, investors, customers, prospective
employers and the media regarding Ms. Infante’s departure from the Company with
a statement that “Ms. Infante has left the Company to pursue other business
interests. The Company is grateful for her contributions as Chief Executive
Officer and as Chairman of the Board of Directors of the Company and wishes her
the best of luck in her future endeavors.”

     11.     Breach of this Agreement. Ms. Infante acknowledges that upon
material breach of any provision of this Agreement, the Company would sustain
irreparable harm from such breach, and, therefore, Ms. Infante agrees that in
addition to any other remedies which the Company may have for any material
breach of this Agreement or otherwise, including termination of the Company’s
obligations to provide the separation benefits as described in Sections 2, 3 and
4 of this Agreement, the Company shall be entitled to obtain equitable relief
including specific performance, injunctions and restraining Ms. Infante from
committing or continuing any such violation of this Agreement. The Company’s
obligations to provide separation benefits as described in Sections 2, 3, and 4
of this Agreement shall not terminate until there has been a determination
pursuant to the procedure described in Section 15 below that Ms. Infante
materially breached this Agreement. Ms. Infante further agrees that if the
Company ceases such payments and benefits as a result of a finding pursuant to
Section 15 below that Ms. Infante materially breached this Agreement, the waiver
and release set forth in this Agreement shall remain in full force and effect at
all times in the future.

     12.     Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Ms. Infante represents and warrants that she has the capacity to act on her own
behalf and on behalf of all who might claim through her to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or

-6-



--------------------------------------------------------------------------------



 



assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

     13.     No Representations. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement, the exhibits hereto and the Option
Agreements.

     14.     Severability. In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

     15.     Arbitration. The Parties shall attempt to settle all disputes
arising in connection with this Agreement through good faith consultation. In
the event no agreement can be reached on such dispute within fifteen (15) days
after notification in writing by either Party to the other concerning such
dispute, the dispute shall be settled by binding arbitration to be conducted in
Santa Clara County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator mutually agreed upon by the Parties.
The arbitrator will apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. The Company shall pay the costs of the arbitration proceeding, provided
however that each Party shall, unless otherwise determined by the arbitrator,
bear its or her own attorneys’ fees and expenses. The arbitration decision shall
be final, conclusive and binding on both Parties and any arbitration award or
decision may be entered in any court having jurisdiction. Notwithstanding the
foregoing, the Parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this Section 15, without breach of the arbitration provision. This
Section 15 shall not apply to the Confidentiality Agreement. The parties hereby
waive any rights they may have to trial by jury in regard to arbitrable claims.

     16.     Indemnification. The Indemnification Agreement entered into by Ms.
Infante and the Company, a copy of which is attached hereto as Exhibit C and
incorporated herein by this reference, shall remain in effect following the
Separation Date in accordance with the terms of such agreement. In addition,
subject to Ms. Infante providing reasonable cooperation to the Company and its
insurance brokers in the insurance underwriting process, the Company shall
continue Ms. Infante as an insured under all applicable directors and officers
liability insurance policies that have been purchased, or will be purchased, for
a period of eighteen (18) months following the Separation Date.

     17.     Entire Agreement. This Agreement, and the exhibits hereto, and the
Option Agreements represent the entire agreement and understanding between the
Company and Ms. Infante concerning Ms. Infante’s separation from the Company,
and supersede and replace any and all prior agreements and understandings
concerning Ms. Infante’s relationship with the Company and her compensation by
the Company, including but not limited to the Employment Agreement and the
Change of Control Agreement.

     18.     No Oral Modification. This Agreement may only be amended in writing
signed by Ms. Infante and the Company.

     19.     Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law provisions.

-7-



--------------------------------------------------------------------------------



 



     20.     Effective Date. This Agreement is effective upon the expiration of
the Revocation Period described in Section 7 and such date is referred to herein
as the “Effective Date.”

     21.     Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     22.     Assignment. This Agreement may not be assigned by Ms. Infante or
the Company without the prior written consent of the other party.
Notwithstanding the foregoing, this Agreement may be assigned by the Company to
a corporation controlling, controlled by or under common control with the
Company without the consent of Ms. Infante. Notwithstanding said assignment, the
Company shall remain jointly and severally liable, together with the assignee,
for all of the Company’s obligations under this Agreement, including, but not
limited to, the Company’s obligations pursuant to Sections 2, 3, and 4 of this
Agreement.

     23.     Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

          (a)     they have read this Agreement;

          (b)     they have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of their own choice or that
they have voluntarily declined to seek such counsel;

          (c)     they understand the terms and consequences of this Agreement
and of the releases it contains; and

          (d)     they are fully aware of the legal and binding effect of this
Agreement.

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Separation
Agreement and Mutual Release on the respective dates set forth below.

              Aspect Communications Corporation           Dated as of 9/26, 2003
  By:   /s/ Gary A. Wetsel        

--------------------------------------------------------------------------------

    Title:   EVP-CFO               Beatriz Infante, an individual          
Dated as of 9/26, 2003   /s/ Beatriz V. Infante    

--------------------------------------------------------------------------------

    Beatriz Infante

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A

OPTIONS AND AWARDS SUMMARY

 



--------------------------------------------------------------------------------



 



EXHIBIT B

CONFIDENTIALITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C

INDEMNIFICATION AGREEMENT

 